UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. 1:02-cv-107
Plaintiffs, Barrett, J.
Litkovitz, M.J.
VS.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY
Defendants. BRYAN YOUNG

Claimant Bryan Young filed a Request for Review of the denial of a Sewer Backup
(“SBU”) claim. (Doc. 1606). A hearing on Mr. Young’s Request for Review was held on May
21,2019. At the request of the Court, both parties submitted additional information on whether
the Delmar Avenue street project shown in Plaintiff's Exhibit 9 involved the Metropolitan Sewer
District of Greater Cincinnati (“MSD”) or the “8-inch sanitary-only sewer” purportedly serving
the properties on Delmar Avenue. (Doc. 1682, Ex. 9). Mr. Young and MSD both indicate that
they spoke to Thomas Paul, the Village of St. Bernard’s Service Director regarding this project.
Mr. Young represents that he was advised the project was “to separate the Combined Sewer
System into separate Storm and Sanitary Sewer Systems.” (Doc. 1708 at 3). MSD represents
that it was advised the “street rehabilitation project on Delmar Avenue did not involve MSD or
the 8-inch sanitary-only sewer. The project included work on the St. Bernard storm sewer,
which work was performed by The Village of St. Bernard in connection with Greater Cincinnati
Water Works’ Stormwater Management Utility.” (Doc. 1702 at 3). Mr. Young presented
evidence at the hearing that his property, which is located in the village of St. Bernard, is
serviced by a combined sewer system. (Doc. 1682, Ex. 1-MSD Fact Sheet, Ex. 2-MSD Press

Release). MSD Assistant Superintendent and SBU Response Program Manager Tom Fronk
testified that the MSD Fact Sheet and Press Release, both of which represent that St. Bernard is
“on a combined sewer system,” are “generic” and intended to provide the public with only
general information. He testified that it is not evidence that Mr. Young’s property is in fact
serviced by a combined sewer system.

The conflicting evidence presented at the hearing and Mr. Paul’s purported
representations call into question the type of sewer or sewers serving Mr. Young’s residence.
Neither Mr. Young nor MSD has submitted any documentary evidence confirming the types of
sewers serving Mr. Young’s property. As this information is essential to the Court’s
determination of Mr. Young’s SBU Request for Review, the parties aae ORDERED to submit
within 30 days documentary evidence verifying the type(s) of sewer(s) serving Mr. Young’s
property.

IT IS SO ORDERED.

Karen L. Litkovitz, Magistrate euiZ,

United States District Court
